Citation Nr: 0611938	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  03-33 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for chronic lymphocytic 
leukemia.

2.  Entitlement to service connection for arthritis of the 
left hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from September 1955 to 
August 1959.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
leukemia and arthritis of the left hip.

In the veteran's VA Form 9, Appeal to the Board, received in 
October 2003, he indicated he wanted to have a hearing before 
the Board.  In December 2003, he withdrew his request for a 
Board hearing.  Thus, there is no hearing request pending at 
this time.  

The issue of entitlement to service connection for left hip 
arthritis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

There is no competent evidence of a nexus between the current 
diagnosis of chronic lymphocytic leukemia and service, to 
include manifestations of such to a compensable degree within 
one year following discharge from service.  


CONCLUSION OF LAW

Chronic lymphocytic leukemia was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and that (4) VA will request 
that the claimant provide any evidence in her possession that 
pertains to the claim.  

A service-connection claim that provides for disability-
compensation benefits consists of the following five 
elements: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  The VCAA 
requires notice to a claimant of how a VA service connection 
claim may be substantiated as to all five elements of such a 
claim, including degree of disability and effective date of 
disability.

The Board finds that the VCAA notice requirements have been 
satisfied by the February 2005 letter.  In it, VA informed 
the veteran that in order to substantiate a claim for service 
connection, the evidence needed to show evidence of a disease 
or injury in service that was incurred in or aggravated by 
service, a current disability, which medical evidence would 
show, and evidence of a relationship between the current 
disability and a disease or injury in service, which was 
usually shown by medical evidence.  Additionally, it is clear 
that the veteran is aware of the evidence necessary to 
substantiate his claim.  He asserts that he was exposed to 
dangerous chemicals while in service, which caused chronic 
lymphocytic leukemia.  This allegation, if true, would 
substantiate his claim for service connection for chronic 
lymphocytic leukemia. 

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by VA and any other federal 
government agency.  It also informed him that on his behalf, 
VA would make reasonable efforts to obtain relevant evidence 
not in the custody of the federal government, to include 
records from State and local governments, private medical 
records, and current or former employers.  It noted that he 
would need to give VA enough information about this evidence 
so that VA could request it from the proper source.  Finally, 
it told the veteran that he should submit any evidence in his 
possession that pertained to the claim.  

In this appeal, the veteran was given notice of what type of 
information and evidence he needed to substantiate his claim 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
evaluation or an effective date for the benefit if the claim 
should be granted.  See Dingess/Hartman, supra.  Even though 
the notice was inadequate on these two elements, there is no 
prejudice in issuing a final decision because the 
preponderance of the evidence is against the veteran's claim 
for service connection, as will be explained below.  As a 
result, any question as to the appropriate evaluation or 
effective date to be assigned is moot. 

In Pelegrini II, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision was issued 
prior to VCAA enactment.  The Court acknowledged in Pelegrini 
II that where, as here, section 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice; rather, the veteran had 
the right to a content-complying notice and proper subsequent 
VA process.  Pelegrini II, 18 Vet. App. 120.  

Any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  The content of the 
subsequent notice provided to the veteran fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  He was provided an 
opportunity at that time to submit additional evidence.  No 
additional evidence was submitted.  The actions taken by VA 
have essentially cured the error in the timing of the notice.  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed with the appeal.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  
VA has obtained the veteran's service medical records and 
private medical records that the veteran has identified.  

VA has not provided the veteran with an examination in 
connection with his claim; however, the Board finds that VA 
was not under an obligation to have the veteran examined for 
this disability.  Specifically, under the law, an examination 
or opinion is necessary to make a decision on the claim when 
the record (1) contains competent evidence that the claimant 
has a current disability or persistent or recurrent symptoms 
of the disability; (2) contains evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2005).  Here, the 
evidence does not indicate that the disability may be 
associated with the veteran's active service.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not required 
to provide the veteran with a medical examination absent a 
showing by veteran of a causal connection between the 
disability and service).  While the veteran has a current 
diagnosis of chronic lymphocytic leukemia, he has not brought 
forth any evidence, other than his own statements, suggestive 
of a causal connection between the current disability and 
service, to include dangerous chemical exposure.  The RO 
informed him that he would need medical evidence of a 
relationship between the current disability and service, and 
the veteran has not provided such evidence.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d). 

II.  Service Connection

The veteran claims he developed chronic lymphocytic leukemia 
due to his exposure to dangerous chemicals during his service 
in the Air Force.  He states he handled dangerous chemicals 
on a daily basis and oftentimes the shipments were damaged, 
thus enhancing the fumes from the chemicals.  He also makes 
reference to being exposed to asbestos.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection for a 
chronic disease, such as leukemia, may be granted if manifest 
to a compensable degree within three years of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2005).  Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).

Therefore, in order to prevail on an issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 
2002).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for chronic lymphocytic 
leukemia.  Specifically, it finds that there is a lack of 
competent evidence of a nexus between the post service 
diagnosis of chronic lymphocytic leukemia and service.  

The veteran has submitted service reports entitled, 
"Individual OJT Progress Guide" that seem to indicate that 
he was exposed to "Dangerous and Prohibited Shipments" from 
March 5, 1956, to July 12, 1956, and again from March 16, 
1957, to March 18, 1957.  The medical evidence shows that the 
veteran was diagnosed with chronic lymphocytic leukemia in 
approximately 1983.  The veteran asserts that he was 
diagnosed with such in 1982.  Regardless, there is no 
competent evidence that it was manifested to a compensable 
degree within one year following discharge from service.  
Further, no medical professional has attributed the diagnosis 
of chronic lymphocytic leukemia to service, to include the 
exposure to dangerous chemicals and exposure to asbestos.  

The veteran has attached an article that addresses VA 
providing disability benefits for 13 forms of cancer for 
veterans exposed to ionizing radiation while in the service.  
He contends that he should be granted service connection for 
chronic lymphocytic leukemia on this presumptive basis, as he 
feels the exposure to dangerous chemicals is essentially 
equivalent to exposure to ionizing radiation.  Under 
38 C.F.R. §§ 3.309 and 3.311, a veteran may be awarded 
compensation benefits for diseases as a result of exposure to 
ionizing radiation; however, what constitutes such exposure 
is described under those regulations.  The veteran's 
assertions of being exposed to dangerous chemicals would not 
constitute being exposed to ionizing radiation.  See Id.  
Thus, service connection for chronic lymphocytic leukemia may 
not be considered under that basis.  Chronic lymphocytic 
leukemia is also a presumptive disease for veterans exposed 
to an herbicidal agent.  The veteran did not serve in Vietnam 
and would not meet that criteria either.

The Board does not doubt the sincerity of the veteran's 
beliefs that he developed chronic lymphocytic leukemia as a 
result of dangerous chemical exposure in service.  However, 
as a lay person without the appropriate medical training and 
expertise, he simply is not competent to provide a probative 
opinion on a medical matter, to include the diagnosis of a 
specific disability.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for a right knee disability, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for chronic lymphocytic 
leukemia is denied.


REMAND

The records reflects that the RO noted the veteran had 
reserve duty in the Army from 1979 to 1996 and attempted to 
obtain records related to that service from the National 
Personnel Records Center (NPRC).  There are medical records 
in the claims file dated during that time frame.  A record 
shows that the veteran was on "active duty" in December 
1994.  A March 1995 record shows that x-rays demonstrated 
arthritis of the left hip.  He was given a "Physical 
Profile" at that time related to such diagnosis.  The Board 
has no knowledge of the periods of active duty or active duty 
for training that the veteran had from 1979 to 1996.  Such 
periods of service must be verified prior to the Board 
determining whether left hip arthritis was incurred in or 
aggravated by a period of active duty.

Accordingly, the case is hereby REMANDED for the following 
action: 

1.  Verify the veteran's periods of 
"active duty" between 1979 and 1996.  

2.  Based upon when the veteran's periods 
of "active duty" are shown, if it is 
determined that an examination, to 
include a medical opinion, is needed, 
schedule the veteran for an examination 
to determine the likelihood that 
arthritis of the left hip was incurred in 
or aggravated by service.

3.  Readjudicate the claim for service 
connection for arthritis of the left hip.

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded, including any 
evidence in his possession that pertains to the claims.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


